Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of October 27,
2016 (this “Amendment”), is by and among: (i) Community Choice Financial Inc.,
an Ohio corporation (the “Borrower”); (ii) each of the Subsidiary Guarantors
party hereto; (iii) Ivy Funding Eleven, LLC, a Texas limited liability company
(“Ivy”), Capitala Finance Corp., a Maryland corporation (“Capitala”), and
CapitalSouth Partners Florida Sidecar Fund II, L.P., a Delaware limited
partnership (“CapitalSouth”), each as Lenders (each, a “Lender” and, together,
the “Lenders”); and (iv) Ivy, as Administrative Agent (the “Administrative
Agent”).

 

Background

 

A.                                    The Borrower is party to that certain
Revolving Credit Agreement, dated as of April 29, 2011 (as amended pursuant to
that certain First Amendment to Revolving Credit Agreement dated as of March 27,
2015, and as further amended, modified, or otherwise supplemented from time to
time, the “Amended Credit Agreement”), among the Borrower, the Lenders party
thereto, and Administrative Agent.

 

D.                                    The Borrower, the Subsidiary Guarantors,
the Lenders, and the Administrative Agent desire to amend the Amended Credit
Agreement on the terms and conditions set forth in this Amendment.

 

Agreement

 

In consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Guarantors party hereto, the Lenders, and the Administrative Agent
agree as follows:

 

1.                                      Definitions. Capitalized terms used and
not defined in this Amendment have the meanings provided in the Amended Credit
Agreement.

 

2.                                      Amendments to Amended Credit Agreement
and Other Loan Documents.

 

2.1.                            Applicable Percentage. The definition of
Applicable Percentage set forth in the Amended Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 18.00% per annum, and (b) with respect to any ABR Loan, 16.00%
per annum.

 

2.2.                            Early Prepayment. The definition of Early
Prepayment set forth in the Amended Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Early Prepayment” shall mean any prepayment or repayment (whether mandatory,
voluntary, after acceleration of the Bank Obligations or otherwise, but
excluding a voluntary repayment made on the Maturity Date) after which the
aggregate outstanding principal amount of the Loans would be less than 80% of
the Total Commitment at such time.

 

2.3                               Early Prepayment Premium. The definition of
Early Prepayment Premium set forth in the Amended Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Early Prepayment Premium” shall mean: (x) with respect to any Early Prepayment
made prior to the date of a Triggering Event Notice, an amount, if positive,
equal to: (a) for Early Prepayments made after October 27, 2016 and on or prior
to October 27, 2017, a make-whole amount equal to the sum of: (i) the net
present value of the interest that would have accrued and been paid with respect
to such Early Prepayment (if such Early Prepayment had not been made) from the
date of such prepayment up to and including October 27, 2017 (using a rate of
interest equal to the Adjusted LIBO Rate in effect on the date of such Early
Prepayment plus the Applicable Percentage), discounted at the applicable
Treasury Rate plus 0.5%; plus (ii) the net present value of the interest that
would have accrued and been paid with respect to such Early

 

--------------------------------------------------------------------------------


 

Prepayment (if such Early Prepayment had not been made) after October 27, 2017
up to and including December 31, 2017 (using a reduced rate of interest equal to
the Adjusted LIBO Rate in effect on the date of such Early Prepayment plus 6.00%
per annum), discounted at the applicable Treasury Rate plus 0.5%; and (b) for
Early Prepayments made after October 27, 2017 and on or prior to December 31,
2017, a make-whole amount equal to the net present value of the interest that
would have accrued and been paid with respect to such Early Prepayment if not
prepaid from the date of prepayment up to and including December 31, 2017 (using
a reduced rate of interest equal to the Adjusted LIBO Rate in effect on the date
of such Early Prepayment plus 6.00% per annum), discounted at the applicable
Treasury Rate plus 0.5%; provided, however, that with respect to any Early
Prepayment (other than an Early Prepayment resulting from an Event of Default
with respect to the Borrower arising under Article VII(g) or Article VII(h),
which shall be subject to the Early Prepayment Premium set forth subsection
(x)(a) or (x)(b) hereof, as applicable), the Early Prepayment Premium shall
equal (A) for any such Early Prepayment described in clause (x)(a) above, the
amount set forth in clause (x)(a) above multiplied by ONE THIRD (1/3), or
(B) for any such Early Prepayment described in clause (x)(b) above, the amount
set forth in clause (x)(b) above multiplied by ONE HALF (1/2); and (y) with
respect to any Early Prepayment made on or after the date of a Triggering Event
Notice, $0. Notwithstanding anything herein to the contrary, in the event the
Loans are prepaid in full via a replacement credit facility in which the Lenders
participate (the “Replacement Facility”), the Early Prepayment Premium due to
each Lender shall be reduced by the net present value of interest that will be
earned by such Lender from the effective date of the Replacement Facility
through October 27, 2017 or December 31, 2017, as applicable. By way of example,
attached hereto as Schedule 1.01(a) is a sample Early Prepayment Premium
calculation which assumes a November 27, 2016 Early Prepayment and a Treasury
Rate of .46% (which Treasury Rate is subject to change as set forth herein).

 

2.4                               Maturity Date. The definition of Maturity Date
set forth in the Amended Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Maturity Date” shall mean March 30, 2018.

 

2.5                               Commitments. Section 2.01 of the Amended
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

2.01 Commitments. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Loans to the Borrower, at any time and from time to
time on or after the date hereof, and until the earlier of the Maturity Date and
the termination of the Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Loans. Notwithstanding anything herein to the
contrary, no advances on the Loans shall be permitted after September 30, 2017.

 

2.6                               Borrowing Procedure. Section 2.03 of the
Amended Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

2.03 Borrowing Procedure. In order to request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, five
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, five Business Day
before the proposed Borrowing is to occur; provided, however, that, the Borrower
and the Lenders acknowledge that, subject to Sections 2.08 and 2.15, all
Borrowings will be Eurodollar Borrowings. Each such telephonic Borrowing Request
shall be irrevocable, and shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be

 

2

--------------------------------------------------------------------------------


 

a Business Day); (iii) the number and location of the account to which funds are
to be disbursed; and (iv) the amount of such Borrowing; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Eurodollar Borrowing. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

2.7                                    Unused Line Fee. Section 2.05(a) of the
Amended Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

(a) The Borrower agrees to pay to each Lender, on the last Business Day of each
month and on each date on which any Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
4.00% per annum on the daily unused amount of the Commitment of such Lender
during the preceding month (or other period commencing with the First Amendment
Effective Date and ending with the Maturity Date or the date on which the
Commitments of such Lender shall otherwise expire or be terminated, as
applicable). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

 

2.8                                    Administrative Agent Fees.
Section 2.05(b) of the Amended Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
on the last Business Day of each month during the period that the Administrative
Agent is serving as Administrative Agent in accordance with this Agreement, an
administrative fee equal to 0.75% per annum on the amount of the Total
Commitment (the “Administrative Agent Fees”). The Administrative Agent Fees
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for its own account. Once paid, the Administrative Agent
Fees shall not be refundable under any circumstances.

 

2.9                                    Increase in Commitments.
Section 2.22(a) of the Amended Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the total Commitment by an amount (for
all such requests) not exceeding $10,000,000 in the aggregate; provided that any
such request for an increase shall be in a minimum amount of $500,000. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Administrative Agent).

 

2.10                             Increase in Commitment Fee. Section 2.22(b) of
the Amended Credit Agreement is hereby deleted in its entirety and replaced with
the following

 

(b) Increase in Commitment Fee. On the effective date of any increase in the
Commitment under this Section 2.22: (i) the Borrower will pay to the
Administrative Agent on behalf of each Lender that participates in the increase
a fee equal to 2.50% of the amount of the increase in such Lender’s Commitment;
and (ii) Schedule 2.01 will be amended and updated to reflect the new
Commitments.

 

2.11                             Schedules. Schedule 2.01 to the Amended Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 2.01
attached hereto. From and after the Second Amendment Effective

 

3

--------------------------------------------------------------------------------


 

Date, except as modified pursuant to the terms hereof, the Total Commitment
shall be $30,000,000.00.

 

3.           Conditions to Effectiveness.

 

3.1.                            Second Amendment Effective Date. This Amendment
shall be and become effective on the date hereof (the “Second Amendment
Effective Date”) when all of the conditions precedent set forth in this
Section 3 shall have been satisfied or waived by the Lenders.

 

3.2.                            Execution of Counterparts of Amendment. The
Administrative Agent shall have received counterparts (or other evidence of
execution, including telephone message, satisfactory to the Administrative
Agent) of this Amendment, which collectively shall have been duly executed on
behalf of each of the Borrower, the Subsidiary Guarantors party hereto, and the
Lenders.

 

3.3.         Corporate Documents. The Administrative Agent shall have received:

 

(a)                                      Resolutions. Copies of resolutions of
the Board of Directors, the members, or managers, as applicable, of each Loan
Party approving this Amendment and each other Loan Document to which it is
becoming a party as of the date hereof and the transactions contemplated thereby
and authorizing the due execution and delivery of such agreements, instruments,
and other documents, certified by a Responsible Officer of such Loan Party to be
true and correct and in force and effect as of the Second Amendment Effective
Date.

 

(b)                                      Incumbency. An incumbency certificate
of each Loan Party certified by a Responsible Officer of such Loan Party to be
true and correct as of the Second Amendment Effective Date and a list of
authorized signatories of such Loan Party.

 

3.4.                            Officer’s Certificate. The Administrative Agent
shall have received a certificate or certificates executed by a Responsible
Officer of the Borrower as of the Second Amendment Effective Date certifying
that: (a) there have been no amendments to the articles or certificates of
incorporation or other charter documents of each Loan Party, or the bylaws, code
of regulations, operating agreement, or equivalent document of each Loan Party,
since March 27, 2015 or, as applicable, the date such Loan Party was made a
party hereto, if such date occurred after March 27, 2015; (b) all governmental,
shareholder, and third party consents and approvals, if any, with respect to
this Amendment and the transactions contemplated hereby have been obtained;
(c) no action, suit, investigation or proceeding is pending or threatened in any
court or before any arbitrator or governmental instrumentality (i) that purports
to affect any of the Loan Parties or any transaction contemplated by this
Amendment, the Amended Credit Agreement, or the other Loan Documents, or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; (d) immediately after giving
effect to this Amendment and all the transactions contemplated hereby to occur
on the Second Amendment Effective Date: (i) each of the Loan Parties is solvent;
(ii) no Default or Events of Default exists; (iii) all representations and
warranties contained in this Amendment and Article III of the Amended Credit
Agreement are true and correct in all material respects (except that any
representations and warranties that are qualified by materiality or similar
qualifiers are true and correct in all respects) as of the Second Amendment
Effective Date, except to the extent that such representations and warranties
relate to an earlier date; and (iv) the Borrower is in compliance with all
covenants contained in this Amendment, the Amended Credit Agreement, and the
other Loan Documents; and (e) all conditions to the effectiveness of this
Amendment set forth in this Section 3 have been satisfied or waived as required
hereunder.

 

3.5.                            Initial Borrowing Request. To the extent that
the outstanding principal amount of the Loans is less than $30,000,000.00 (after
giving effect to this Amendment), the Administrative Agent shall have

 

4

--------------------------------------------------------------------------------


 

received a Borrowing Request from the Borrower for a Loan equal to such amount.

 

3.6.                       Intentionally omitted.

 

3.7.                       Closing Fee. The Administrative Agent shall have
received (on behalf of the Lenders), a closing fee equal to 2.50% of the Total
Commitments.

 

3.8.                       UCC Searches. The Administrative Agent shall have
received certified reports from an independent search service satisfactory to it
listing any UCC financing statement that names the Borrower as debtor in
Borrower’s jurisdiction of organization or formation, and the results thereof
shall demonstrate that there are no Liens on the property of Borrower other than
Permitted Liens.

 

3.9.                       Legal Opinion. The Administrative Agent shall have
received the favorable opinions of Lape, Mansfield, Nakasian & Gibson, LLC,
counsel to the Borrower and its Subsidiaries, relating to the transactions
contemplated by this Amendment, in form and substance satisfactory to the
Lenders.

 

3.10.                Others. The Administrative Agent shall have received such
other documents, agreements or information which may be reasonably required by
the Administrative Agent relating to the existence of the Loan Parties, the
corporate authority for and the validity of this Amendment and the transactions
contemplated hereby, and any other matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

4.             Acknowledgment, Confirmation and Waiver.

 

4.1.                       In connection with the execution and delivery of this
Amendment, each Loan Party, as borrower, debtor, grantor, mortgagor, pledgor,
guarantor or assignor, or in any other similar capacities in which such Person
grants Liens or security interests in its interest in any kind of property or
asset, whether real, personal or mixed, and whether tangible or intangible
(“Property”) or otherwise acts as an accommodation party or guarantor, as the
case may be, in any case under any Loan Document, hereby: (a) ratifies and
reaffirms all of its payment, performance and observance obligations and
liabilities, whether contingent or otherwise, under each such Loan Document, as
amended hereby, to which it is a party; and (b) to the extent any Loan Party
granted Liens on or security interests in any of its Property pursuant to any
such Loan Document as security for the “Loans,” “Notes,” “Bank Obligations,”
“Loan Document Obligations,” “Guaranteed Obligations” or “Secured Obligations”
(as such terms are defined in any Loan Document, as applicable, as in effect
immediately prior to the effectiveness of this Amendment) or any other
obligations, liability or indebtedness of such Loan Party under or with respect
to any Loan Document (as in effect immediately prior to the effectiveness of
this Amendment), such Loan Party hereby ratifies and reaffirms such grant of
security and confirms and agrees that such Liens and security interests
hereafter secure all of the “Loans,” “Notes,” “Bank Obligations,” “Loan Document
Obligations,” “Guaranteed Obligations” or “Secured Obligations” (as such terms
are defined in any Loan Document, as applicable, as in effect immediately after
giving effect to this Amendment) and any other obligations, liability or
indebtedness of such Loan Party and the Loan Parties, as applicable, under the
Amended Credit Agreement and the other Loan Documents (as in effect immediately
after giving effect to this Amendment).

 

4.2.                       Each Loan Party acknowledges receipt of a copy of and
consents to all of the terms and conditions of this Amendment and the Loan
Documents executed and delivered in connection therewith and acknowledges that
each of the Loan Documents, as amended hereby, remains in full force and effect
and hereby is ratified and confirmed. The execution and delivery of this
Amendment, and the performance of the Loan Parties’ obligations hereunder and
under the Amended Credit Agreement, shall not: (a) operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders; (b) operate
to reduce or discharge any Loan Party’s obligations under the Amended Credit
Agreement or any other Loan Document to which it is a party; (c) constitute a
waiver of any provision of any of the Loan Documents; or (d) constitute a
novation of any of the “Loans,” “Notes,” “Bank Obligations,” “Loan Document
Obligations,” “Guaranteed Obligations”

 

5

--------------------------------------------------------------------------------


 

or “Secured Obligations” under the Amended Credit Agreement or any Loan
Documents (as in effect immediately prior to the effectiveness of this
Amendment).

 

4.3.                            In partial consideration of the Administrative
Agent’s and the Lenders’ willingness to enter into this Amendment, each Loan
Party hereby releases each of the Administrative Agent and the Lenders and their
respective officers, affiliates, employees, representatives, agents, financial
advisors, counsel and directors (each, an “Indemnified Party”) from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Loan Documents on or prior to the date
hereof except to the extent that such matters have resulted from such
Indemnified Party’s gross negligence or willful misconduct. Each of the Loan
Parties further waives any defense to its guaranty liability occasioned by this
Amendment. This acknowledgement and confirmation by each of the Loan Parties is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this Amendment, and each Loan Party acknowledges that the Administrative
Agent and the Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein. For the avoidance of doubt,
each Loan Party expressly acknowledges that none of the Administrative Agent or
the Lenders shall have any liability whatsoever in respect of any action taken
or omitted to be taken by the Prior Administrative Agent or any Prior Lender
(each as defined in the First Amendment to Revolving Credit Agreement dated as
of March 27, 2015).

 

5.             Miscellaneous.

 

5.1.         Representations and Warranties.

 

(a)                                 Each of the Loan Parties hereby represents
and warrants that, after giving effect to the amendments and modification
contemplated by this Amendment: (i) the representations and warranties contained
in this Amendment and Article III of the Amended Credit Agreement are true and
correct in all material respects (except that any representations and warranties
that are qualified by materiality or similar qualifiers are true and correct in
all respects) as of the Second Amendment Effective Date (except for those
representations and warranties which by their terms relate solely to an earlier
date); (ii) no Default or Events of Default exists on and as of the Second
Amendment Effective Date; (iii) it has the corporate or limited liability
company power and authority to execute and deliver this Amendment and each of
the documents executed and delivered in connection herewith and to perform its
obligations hereunder and has taken all necessary corporate or limited liability
company action to authorize the execution, delivery, and performance by it of
this Amendment and each of the documents executed and delivered in connection
herewith; and (iv) it has duly executed and delivered this Amendment and each of
the documents executed and delivered in connection herewith, and this Amendment
and each of the documents executed and delivered in connection herewith
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity.

 

(b)                                 Each Loan Party hereby represents and
warrants that: (i) the Bank Obligations constitute “Designated Priority
Obligations” under the Collateral Agreement; (ii) no “Discharge of Designated
Priority Obligations” or “Discharge” of “Bank Obligations” under the Collateral
Agreement has occurred; (iii) no Indebtedness (other than the Bank Obligations)
constitutes “Designated Priority Obligations”; and (iv) to the knowledge of each
Loan Party, no Person has asserted any of the foregoing or taken or omitted to
take any action that could reasonably be expected to result in any of the
foregoing.

 

5.2.                            Instrument Pursuant to Amended Credit Agreement.
This Amendment is a Loan Document executed in connection with the Amended Credit
Agreement and shall be construed, administered

 

6

--------------------------------------------------------------------------------


 

and applied in accordance with the terms and provisions of the Amended Credit
Agreement.

 

5.3.                            References in Other Loan Documents. From and
after the Second Amendment Effective Date, all references in the Loan Documents
to the “Credit Agreement” shall be deemed to refer to the Amended Credit
Agreement, as amended hereby.

 

5.4.                            Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which is deemed an original,
and all of which together shall constitute one and the same agreement. Delivery
of executed counterparts of this Amendment by telecopy or other electronic
transmission (including Adobe PDF) shall be effective as delivery of an
original.

 

5.5.                            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

5.6.                            Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.7.                            Continuing Agreements. Except as specifically
modified hereby, all of the terms and provisions of the Amended Credit Agreement
and the other Loan Documents (and Exhibits and Schedules thereto) shall remain
in full force and effect, without modification or limitation, and this Amendment
shall not affect, modify or diminish the obligations of the Loan Parties which
have accrued prior to the effectiveness of the provisions hereof. Without
limiting the generality of the foregoing, each Loan Party hereby ratifies and
confirms that all liens heretofore granted under the Amended Credit Agreement
and the other Loan Documents were intended to, do and continue to secure the
full payment and performance of the Credit Facilities under the Amended Credit
Agreement. Each Loan Party agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file and record such additional assignments,
security agreements, modifications or agreements to any of the foregoing, and
such other agreements, documents and instruments as Administrative Agent may
reasonably request in order to perfect and protect the liens and preserve and
protect the rights of the Lenders.

 

5.8.                            Payment of Costs and Expenses. On the Second
Amendment Effective Date, upon presentation of invoices and reasonable
supporting documentation, the Borrower will pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, and delivery of this Amendment (including the reasonable
fees and expenses of Gardere Wynne Sewell LLP, counsel to the Administrative
Agent, and Robinson, Bradshaw & Hinson, P.A., counsel to Capitala and
CapitalSouth); provided, however, that the Administrative Agent will apply any
unused portion of the deposit or any additional deposits to any such costs and
expenses.

 

5.9.                            Approval by Lenders. The Administrative Agent
and each Lender, by delivering its signature page to this Amendment, shall be
deemed to have acknowledged receipt of, and consented to and approved, the
Amendment and each other Loan Document and each other document required to be
approved by the Administrative Agent, the Required Lenders, or the Lenders, as
applicable.

 

5.10                        Allocation of Closing Fee and Interest. Of the
Closing Fee payable pursuant to Section 3.7 hereof, Capitala shall be allocated
$500,000.00 of such Closing Fee, and Ivy shall be allocated $250,000.00 of such
Closing Fee. Of the interest payable by the Borrower on the outstanding Loans
(including any outstanding Loans resulting from an increase in the Commitment
pursuant to Section 2.22 of the Amended Credit Agreement, but excluding any of
the outstanding Loans held by Ivy), an amount equal to one percentage point of
the Applicable Percentage (as defined in the Amended Credit Agreement) (i.e., as
of the date hereof, (i) 1.0% of the 18.0% (i.e., 1/18th) with respect to any
Eurodollar Loan or (ii) 1.0% of the 16% (1/16th) with respect to any ABR Loan)
payable to each Lender (other than Ivy) shall be allocated and payable to Ivy.
For purposes of

 

7

--------------------------------------------------------------------------------


 

clarity, the foregoing allocation shall not be applicable to the Commitment Fee.
The Administrative Agent shall have the right to instruct the Borrower to pay
both the Closing Fee and interest with respect to the outstanding Loans
consistent with the foregoing payment allocations, and each Lender agrees to
make true-up payments to and among the Lenders with respect to such Lender’s
Loans as may be necessary to give full effect to the foregoing allocations. For
the avoidance of doubt, the allocation of the of interest set forth in this
Section 5.10 is in lieu of, and not in duplication of, the allocation of
interest set forth in Section 5.10 of the First Amendment to Revolving Credit
Agreement, dated as of March 27, 2015, between the Borrower, the Lenders party
thereto and the Administrative Agent.

 

* * * Remainder of Page Blank — Signature Pages Follow * * *

 

8

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

Community Choice Financial Inc.

 

 

 

By:

/s/ Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

Each of the Subsidiary Guarantors identified on
Schedule I hereto

 

 

 

By:

/s/ Michael Durbin

 

[g207631ks03i001.gif]Name:

 Michael Durbin

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT — SIGNATURE PAGE

IVY FUNDING ELEVEN, LLC/CAPITALA FINANCE CORP. — COMMUNITY CHOICE FINANCIAL INC.

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

Ivy Funding Eleven, LLC

 

 

 

By:

/s/ John C. H. Hooff

 

Name:

John C. H. Hooff

 

Title:

Managing Partner

 

 

 

Capitala Finance Corp.

 

 

 

By:

 

 

[g207631ks05i001.gif][g207631ks05i002.gif][g207631ks05i003.gif]Name:

 

 

Title:

 

 

 

 

 

 

[g207631ks05i004.gif]CapitalSouth Partners Florida Sidecar Fund II, L.P.

 

 

 

By:

CapitalSouth Partners Florida Sidecar Fund II
GP, LLC, its general partner

 

 

 

By:

 

 

[g207631ks05i005.gif]Name:

Joseph B. Alala, III

 

Title:

President & Chief Executive Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Ivy Funding Eleven, LLC

 

 

 

By:

/s/ John C. H. Hooff

 

Name:

John C. H. Hooff

 

Title:

Managing Partner

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT — SIGNATURE PAGE

IVY FUNDING ELEVEN, LLC/CAPITALA FINANCE CORP. — COMMUNITY CHOICE FINANCIAL INC.

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

Ivy Funding level, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Capitala Finance Corp.

 

 

 

By:

/s/ Joseph B. Alala, III

 

[g207631ks05i001.gif][g207631ks05i002.gif][g207631ks05i003.gif]Name:

Joseph B. Alala, III

 

Title:

CEO

 

 

 

 

 

[g207631ks05i004.gif]CapitalSouth Partners Florida Sidecar Fund II, L.P.

 

 

 

By:

CapitalSouth Partners Florida Sidecar Fund II
GP, LLC, its general partner

 

 

 

By:

/s/ Joseph B. Alala, III

 

[g207631ks05i005.gif]Name:

Joseph B. Alala, III

 

Title:

President & Chief Executive Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Ivy Funding Eleven, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT — SIGNATURE PAGE

IVY FUNDING ELEVEN, LLC/CAPITALA FINANCE CORP. — COMMUNITY CHOICE FINANCIAL INC.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiary Guarantors

 

ARH-Arizona, LLC

BCCI CA, LLC

BCCI Management Company

Buckeye Check Cashing II, Inc.

Buckeye Check Cashing of Alabama, LLC

Buckeye Check Cashing of Arizona, Inc.

Buckeye Check Cashing of California, LLC

Buckeye Check Cashing of Connecticut, LLC

Buckeye Check Cashing of Florida, Inc.

Buckeye Check Cashing of Kentucky, Inc.

Buckeye Check Cashing of Michigan, Inc.

Buckeye Check Cashing of Tennessee, LLC

Buckeye Check Cashing of Texas, LLC

Buckeye Check Cashing of Virginia, Inc.

Buckeye Check Cashing, Inc.

Buckeye Commercial Check Cashing of Florida, LLC

Buckeye Credit Solutions, LLC

Buckeye Lending Solutions of Arizona, LLC

Buckeye Lending Solutions, LLC

Buckeye Small Loans, LLC

Buckeye Title Loans of California, LLC

Buckeye Title Loans of Tennessee, LLC

Buckeye Title Loans of Virginia, LLC

Buckeye Title Loans, Inc.

California Check Cashing Stores, LLC

Cash Central of Alabama, LLC

Cash Central of Alaska, LLC

Cash Central of California, LLC

Cash Central of Delaware, LLC

Cash Central of Hawaii, LLC

Cash Central of Idaho, LLC

Cash Central of Illinois LLC

Cash Central of Kansas, LLC

Cash Central of Minnesota, LLC

Cash Central of Mississippi, LLC

Cash Central of Missouri, LLC

Cash Central of Nevada, LLC

Cash Central of New Mexico LLC

Cash Central of North Dakota, LLC

Cash Central of Ohio, LLC

Cash Central of Oklahoma, LLC

Cash Central of South Carolina LLC

Cash Central of South Dakota, LLC

Cash Central of Tennessee, LLC

Cash Central of Texas, LLC

Cash Central of Utah, LLC

Cash Central of Virginia LLC

Cash Central of Washington, LLC

Cash Central of Wisconsin

Cash Central of Wyoming

CCCIS, Inc.

CCCS Corporate Holdings, Inc.

CCCS Holdings, LLC

Checksmart Financial Company

Checksmart Financial Holdings Corp.

Checksmart Financial, LLC

Checksmart Money Order Services, Inc.

Community Choice Family Insurance Agency, LLC

CS-Arizona, LLC

Direct Financial Solutions, LLC

Express Payroll Advance of Ohio, Inc.

Fast Cash, Inc.

First Virginia Credit Solutions, LLC

First Virginia Financial Services, LLC

Hoosier Check Cashing of Ohio, LTD

Insight Capital, LLC

National Tax Lending, LLC

Reliant Software, Inc.

Lender’s Account Services LLC

Beneficial Lending Solutions of California LLC

Beneficial Lending Solutions of Ohio LLC

Beneficial Lending Solutions of Tennessee LLC

Beneficial Lending Solutions of Utah LLC

Buckeye Lending Solutions of Tennessee, LLC

Cash Central of Florida LLC

Cash Central of Louisiana, LLC

QC Financial Services of California, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Sample Early Prepayment Premium Calculation

 

Sample Prepayment Calculator

 

(Assumes Prepayment on November 27, 2016)

 

Loan Amount

 

$

30,000,000.00

 

80% of Loan Amount

 

$

24,000,000.00

 

 

 

 

 

Interest Rate

 

19.000

%

 

 

 

 

Treasury Rate

 

0.460

%

Additional Discount

 

0.500

%

Total

 

0.960

%

 

 

 

 

Premium Rate Net After Discount

 

18.040

%

 

 

 

 

Daily Interest Cale

 

$

12,026.67

 

 

 

 

 

# Days Early Payment

 

335

 

 

 

 

 

Premium through October 27, 2017

 

$

4,028,933.33

 

 

 

 

 

Interest Rate

 

7.00

%

 

 

 

 

Treasury Rate

 

0.460

%

Additional Discount

 

0.500

%

Total

 

0.960

%

 

 

 

 

Premium Rate Net After Discount

 

6.0400

%

 

 

 

 

Daily Interest Calc

 

$

4,026.6667

 

 

 

 

 

# Days Early Payment

 

68

 

 

 

 

 

Premium through December 31, 2017

 

$

273,813.33

 

Total Premium Prior to 1/3 Discount

 

$

4,302,746.6667

 

 

 

 

 

Total Premium Due

 

$

1,434,248.89

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lenders and Commitments

 

Lender

 

Commitment

 

Ivy Funding Eleven, LLC

 

$

10,000,000.00

 

Capitala Finance Corp.

 

$

15,000,000.00

 

CapitalSouth Partners Florida

 

 

 

Sidecar Fund II, L.P.

 

$

5,000,000.00

 

Total Commitment

 

$

30,000,000.00

 

 

Note: On the Second Amendment Effective Date: (i) the Commitment of Ivy Funding
Eleven, LLC (which, immediately prior to the effectiveness of the Second
Amendment, is $11,700,000.00), shall be permanently reduced to the amount set
forth above across from such Lender’s name; and (ii) as a result of the
reduction of the Commitment of Ivy Funding Eleven, LLC, described in clause
(i) above, the Total Commitment (which, immediately prior to the effectiveness
of the Second Amendment, is $31,700,000.00), shall be permanently reduced to
$30,000,000.00.

 

--------------------------------------------------------------------------------